DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

	Claims 1-3, 7-8, 11-13, and 15 have been amended as requested in the amendment filed on August 23, 2022. Following the amendment, claims 1-15 are pending in the instant application, and are under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 stand as rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, for reasons of record in the previous Office action.
It is noted that all of the “preferably” and “e.g.” language within the claims has been removed by way of amendment.  
	However, claims 1 and 15 still recite “allowing [cells to] mature” and stand as rejected because it is unclear what method steps/elements are encompassed by “allowing”; how step (e) of claim 1 differs from step (d); or, what limitations claim 15 imposes on the scope of the claim 1, part (e).
	On pages 7-8 of Remarks filed August 23, 2022, Applicant traverses the rejection on the ground that paragraphs [0081]-[0087] of the application clarify the differentiation phase only in terms of timing and end product -  neither of which are features within the current claims.  It should be noted that the paragraphs of the specification as filed are not numbered; therefore it is assumed that Applicant is referring to the PG Publication 2019/0264171 A1. 
	 The publication states: 
[0083] In practice, the differentiation phase and maturation phase are carried out successively in the same way; they only differ from each other in respect of timing, as explained in more detail below. Even the culture medium to be used in these stages is the same. 
[0084] Since the differentiation and maturation phases are to be performed in an adherent culture and the ability to attach to extracellular matrix (ECM) is considered to be important for epithelial cells, it is advantageous to use substrates, such as cell culture plates or bottles, coated with ECM proteins as generally known in the art. Preferred ECM proteins include collagen IV and laminin, preferably laminin-521 and/or laminin-511. More preferably, the cell culture substrate is coated with a mixture of collagen IV and laminin-521 and/or laminin-511, even more preferably with 5 μg/cm.sup.2 of collagen IV and 0.75 μg/cm.sup.2 of laminin-521. Other non-limiting examples of suitable coating materials include collagen I, vitronectin, fibronectin, nidogens, proteoglycans, or peptide sequences thereof, commercial attachment and culture substrates comprising the same, such as CELLstart™, and basement membrane extracts, such as Matrigel™ or Geltrex®. Moreover, any coatings suitable for replacing feeder cells may be used in differentiation and maturation phase. When xeno-free conditions are desired for human use, the substrate is to be coated with one or more ECM proteins of human or recombinant human origin. Means and methods for coating cell culture substrates are generally available in the art.
[0085] Typically, obtaining corneal epithelial precursor cells requires culturing eye precursor cells under the present corneal differentiation conditions for about 10 to about 35 days, preferably for about 25 days. In some preferred embodiments, corneal epithelial precursor cells are obtained by carrying out the induction phase for about 2.5 days to about 18 days followed by the corneal differentiation phase for about 20 to 26 days. The most pure p63-positive cell population can be obtained after a differentiation stage of this length. Shorter differentiation time yields more heterogeneous cell populations, while longer differentiation time results in terminal maturation towards corneal epithelial cells.
[0086] In some further embodiments, said corneal epithelial precursor cells may be maturated even further into mature corneal epithelial cells or stratified corneal epithelium, as demonstrated by a characteristic marker expression and morphology. Non-limiting examples of markers for maturated corneal epithelium include CK12 and CK3. Such further maturation may be obtained by continued cell culturing, typically for an additional 10 to 20 days, in the present corneal maturation conditions, which in practice correspond to the corneal differentiation conditions. This embodiment may be termed as a three-stage differentiation method.
[0087] A suitable culture medium for use in the differentiation and maturation stages may be, for instance, any available corneal medium such as CnT-30 which is commercially available from CELLnTECH, or any supplemental hormonal epithelial medium (SHEM) suitable for culturing corneal epithelial cells. In some other embodiments, the differentiation and maturation medium may be composed by adding ingredients such as one or more differentiation and maturation supplements selected from the group consisting of epidermal growth factor (EGF), hydrocortisone, insulin, isoproterenol and tri-iodo-thyronine, into any suitable basal medium. In some embodiments, the corneal differentiation and maturation medium does not contain ingredients other than said one or more differentiation and maturation supplements, basal medium, antibiotics, L-glutamine, and a defined serum replacement. In other words, in some embodiments, the corneal differentiation medium and maturation medium does not contain any of the following ingredients: a TGF-beta inhibitor, a fibroblast growth factor, and BMP-4, or any functionally equivalent agents. In some further embodiments, said corneal differentiation medium does not comprise a Wnt-inhibitor either.

         This citation does not provide an explicit definition for the limitation “allowing … to mature”.  Furthermore, this section of the specification provides evidence of unclaimed requirements for differentiation/maturation - namely, “adherent culture”, timing over days in culture, and “suitable medium such as CellnTec”.  Thus, when read in light of the specification, the metes and bounds of the claims remain indefinite.  This rejection affects the scope of all depending claims.

For Claim 1, it would be remedial for Applicant to set forth active steps along the lines of:
“e) culturing cells in the medium of step d) for about 10 to 35 days to differentiate eye precursor cells into corneal epithelial cells”, which is taken from paragraph [0085] above.
For Claim 15, it would be remedial to set forth active steps along the lines of:
“The method according to claim 1, further comprising culturing for an additional 10 to 20 days under the conditions of part (d) in order to produce CK12+ or CK3+ stratified corneal epithelium”, taken from paragraph [0086] above.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1 has been amended to recite the limitation “wherein the culture medium used in step (b) does not comprise a Wnt-inhibitor”, support for this negative proviso is found on pages 4 and 11 of the specification (“In some embodiments, the induction medium does not contain any Wnt inhibitors”).  
As currently amended, Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mikhailova et al., 2014 and the CellnTec formulation page (2014; both cited in the previous action) taken with Nakatsu et al., Investigative Ophthalmology & Visual Science, June 2011, Vol. 52, No. 7: 4734-4741.
In Remarks filed August 23, 2022, Applicant traverses the rejection on the following grounds: 
The method of the reference uses a Wnt inhibitor (Mikhailova at Introduction and Results pg. 220) and “One skilled in the art would not be be [sic] motivated to modify Mikhailova to lack a Wnt inhibitor because …the reference discloses that such an inhibitor is required in the differentiation phase” (citing Discussion section).   
The inventors demonstrate unexpected superior results. Example 1 of the present application demonstrates the differentiation method of Mikhailova resulted in “massive cell death and loss of cells within 2 weeks” (Remarks pg..10, line 2). Omitting Wnt inhibitor from the medium resulted in notable cell survival. 

In response to both arguments and the amendments, the Nakatsu et al. (2011) prior art reference has been added to the rejection.  Nakatsu demonstrates expression of Wnt3, Wnt7a, Wnt7b, and Wnt10a are upregulated in corneal epithelium as they develop from precursors (Abstract); and activation of Wnt/β-catenin significantly increases the number of corneal precursor cells in culture (sentence bridging pgs. 4737 and 4738).  Specifically, Wnt signaling decreased cell death (paragraph bridging pgs. 4736-7; and, “When Wnt signaling was activated … the number and size of the colonies were significantly greater (Figs. 2C, 2D)”. The reference goes on to teach: “Several papers have reported that Wnt/β-catenin signaling inhibits apoptosis in a variety of cell types” (pg. 4740, second full paragraph). In adult tissues Wnt was well-established, in the art at the time of filing, as regulating cell renewal and differentiation (pg. 4739, first paragraph of second column).  
Given the teachings of Nakatsu, a person having ordinary skill in the art at the time of filing, would have been motivated to modify the culture methods of Mikhailova by leaving out the Wnt inhibitor (or adding a Wnt activator).  Making this change, one would predictably expect increased cell number/survival. Since the nature of the invention is directed to cell culture methods, altering medium components is routine and does not require undue further experimentation.  MPEP 2143(I)(E) sets forth "Obvious to try" as a proper rationale, for supporting a conclusion of obviousness, when one is choosing from a finite number of identified, predictable solutions (here, culture with or without Wnt), with a reasonable expectation of successfully improving cell survival.  
Regarding the assertion of unexpected results (ii above).  MPEP 706.02 states, the evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990).  MPEP § 716.02(c) states: “Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977); and expected beneficial results are evidence of obviousness.  
The case law applies to the instant case because the prior art demonstrated Wnt signaling during corneal epithelium culture and activation of Wnt resulted in the property of increased cell proliferation.  Therefore, the effect Applicant argues (omitting Wnt inhibitor from the medium resulting in notable cell survival) was known in the art, and was not an unexpected result at the time of filing.  Applicant has provided no evidence that the claimed method results in unexpected superior results.
Therefore, the invention as a whole is prima facie obvious in view of what was known in the art of corneal epithelium culture prior to the effective filing date, and Claims 1-15 are rejected under 35 U.S.C. 103. 

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 7:30-5 (EST) & Sat. A.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY N MACFARLANE/Examiner, Art Unit 1649